Filed 9/19/14 P. v. Morgan CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065020, D065197

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF28153,
                                                                    JCF31091)
ANTHONY RAY MORGAN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County, L. Brooks

Anderholt and William D. Lehman, Judges. Affirmed.

         Amanda Fates, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Anthony Ray Morgan of burglary (Pen. Code, § 459) in case No.

D065197. In case No. D065020, Morgan entered a guilty plea to felony taking of a

vehicle (Veh. Code, § 10851, subd. (a)).
       The court sentenced Morgan to six years in prison in case No. D065197 and to a

concurrent three-year term for case No. D065020. Morgan filed a timely notice of

appeal.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) indicating she is unable to present a reasonably arguable issue for reversal on

appeal and asks this court to review the record for error as required by Wende. As

required by Anders v. California (1967) 386 U.S. 738 (Anders) counsel has indentified

three possible, but not reasonably arguable issues for our consideration.

       We offered Morgan the opportunity to file his own brief on appeal and he has

responded with a letter brief. We will address Morgan's brief separately below.

                                STATEMENT OF FACTS

       In the burglary case, D065197, the victim came home on March 30, 2013, and

discovered his home had been entered. He saw a woman outside and a man inside.

When he approached, the man and the woman fled.

       That evening the victim gave a description of the male suspect. About one month

later the victim was arrested and found himself in custody with Morgan. The victim was

afraid. After he was released from custody the victim was visited by several people who

urged him not to testify.

       The victim testified he was under the influence of drugs at the time of the

burglary. He testified he thought Morgan was not the burglar.




                                             2
                                       DISCUSSION

       As we have noted appellate counsel has indicated she is unable to discover any

reasonably arguable issue for reversal on appeal. Thus, counsel asks this court to review

the record as required by Wende, supra, 25 Cal.3d 436. In accordance with Anders,

supra, 386 U.S. 738, counsel has identified the following possible, but not arguable

issues for our consideration:

       1. Whether it was error for Officer Magana to testify, without objection, that he

was very familiar with Morgan due to prior police contacts?

       2. Whether it was error to allow the victim to testify, without objection, that

several people came to his house to encourage him not to testify in this case?

       3. Whether in the vehicle theft case, D065020, the court erred in imposing,

without objection, a $550 restitution order?

       As we have noted, Morgan has filed his own supplemental brief. In that brief

Morgan essentially argues his counsel was ineffective, the witnesses were not truthful,

and the prosecutor committed misconduct by presenting false testimony. Unfortunately,

there is nothing in the record that would permit us to review his contentions. These

issues were not developed in the trial court and Morgan has not cited us to anything in the

record.

       It appears that Morgan's remedy, if any, is to file a petition for habeas corpus in

the Imperial County Superior Court. (People v. Mendoza Tello (1997) 15 Cal.4th 264,

266-267.)



                                               3
      We have reviewed the entire record and have not discovered any reasonably

arguable issues for reversal on appeal. Morgan has been represented by competent

counsel on this appeal.

                                      DISPOSITION

      The judgment is affirmed.




                                                              HUFFMAN, Acting P. J.

WE CONCUR:


                      HALLER, J.


                          AARON, J.




                                           4